DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (WO 2016/002336). It is noted that the disclosures Shinohara et al. are based on US 10,121,756 which is an English equivalent of the reference.  
Regarding claim 1, Shinohara et al. teaches an anisotropic conductive film (See Title) comprising conductive particles disposed in an insulating resin (col. 6, lines 13-30), wherein the conductive particles are rows of conductive particles arranged in single rows with spacing therebetween, and repeating units of conductive particles formed by juxtaposition of the rows of different numbers of conductive particles are disposed repeatedly (See Figures 2-8).
Regarding claim 2, Shinohara et al. teaches wherein the repeating units are disposed over the entire surface of the anisotropic conductive film (See Figures 2-8).  
Regarding claim 3, Shinohara et al. teaches wherein the numbers of conductive particles constituting the rows of conductive particles juxtaposed in the repeating units gradually differ (See Figures 2-6B and 8).  
Regarding claim 4, Shinohara et al. teaches wherein in three rows of conductive particles juxtaposed in the repeating units, the number of conductive particles constituting the central row of conductive particles is greater or less than the numbers of conductive particles constituting the rows of conductive particles on both sides (e.g. See Figure 2, central row – third diagonal row from right, side rows – first diagonal row and fourth diagonal row from right).  
Regarding claim 5, Shinohara et al. teaches wherein each edge of a polygon formed by successively connecting the centers of the conductive particles forming an outer shape of the repeating unit intersects diagonally with a long-side direction or a short-side direction of the anisotropic conductive film (See Figures 2-6B).  
Regarding claim 6, Shinohara et al. teaches wherein a polygon formed by successively connecting the centers of the conductive particles forming an outer shape of the repeating unit has an edge parallel to a long-side direction or a short-side direction of the anisotropic conductive film (See Figure 7).
Regarding claim 7, Shinohara et al. teaches wherein the rows of conductive particles are parallel to one another in the repeating units (See Figures 2-7).  
Regarding claim 8, Shinohara et al. teaches wherein single conductive particles are disposed repeatedly together with the repeating units (See Figures 2-7).  
Regarding claim 9, Shinohara et al. teaches wherein a closest distance between adjacent conductive particles in the repeating units is 0.5 to 128 times an average particle diameter of the conductive particles (col. 5, line 63-col. 6, line 1).  
Regarding claim 10, Shinohara et al. teaches wherein the conductive particles constituting the repeating units are disposed such that conductive particles at prescribed lattice points are regularly distanced from a disposition in which conductive particles are present at each lattice point of a hexagonal lattice or a square lattice (See Figures 2, 4, and 7).
Further, the recitation in the claims that the conductive particles are “regularly removed” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Shinohara et al. disclose conductive particles as presently claimed, it is clear that the conductive particles of Shinohara et al. would be capable of performing the intended use, i.e. be regularly 
Alternatively, regarding claims 3-10, it would have been obvious to one of ordinary skill in the art to arrange the conductive particles in Shinohara et al. in any arrangement including that presently claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art when the product having the claimed arrangement would not perform differently than the prior art product, In re Japikse, 86 USPQ 70.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, and 11-20 of copending Application No. 16/096,606. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an anisotropic conductive film.
Regarding present claims 1-8 and 10, specific copending claims 1-2, 5-6, and 11-20 fall within the broad disclosure of the present claims.
Regarding limitations recited in the patented claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
 Regarding claim 9, it would have been obvious to one of ordinary skill in the art to arrange the conductive particles in Shinohara et al. in any arrangement including that presently claimed, since it has been held that rearranging parts of an invention involves only routine skill .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 03/02/21 have been fully considered but they are not persuasive.
Applicant amended claim 10 to overcome 35 USC 112(b) issues of record.
Applicant argues that Shinohara does not disclose repeating units of conductive particles formed by juxtaposition of the rows of different numbers of conductive particles are disposed repeatedly, as required by claim 1 and points to Figure 1 of Shinohara.
However, while Applicant refers to Figure 1 of Shinohara, the current ground of rejection relies on Figures 2-8 which show close up views of various embodiments. For example, Fig. 2 of Shinohara comprises a repeating unit made of the third and fourth diagonal rows from the top right of the figure and a repeating unit made of the sixth and seventh diagonal rows, etc. wherein the repeating units are separated by disappearance lines L3. This corresponds to repeating units of conductive particles formed by juxtaposition of the rows of different numbers of conductive particles are disposed repeatedly, as required by claim 1.
Further, even if Figure 1 was relied on by the Examiner, it is not clear why this would not meet the present claims given that the figure discloses juxtaposition of rows with different numbers of conductive particles, i.e. from top, first horizontal row has 8 conductive particles, second horizontal row has 9 conductive particles, fourth horizontal row has 8 conductive particles, fifth horizontal row has 9 conductive particles. Clarification is requested.
Applicant argues that even in a case where there is minute displacement when the anisotropic conductive film is attached to an electronic component, a stable number of conductive particles are easily captured in any of the bumps constituting a row of bumps. Shinohara does not contemplate the claimed configuration or the advantages resulting therefrom.
However, as disclosed above, it is the Examiner’s position that Shinohara does disclose the claimed configuration. Further, while Applicant points to Fig. 1 of the present specification, there is nothing in the broader present claims that requires the specific configuration found in this figure. With respect to the “advantages resulting therefrom”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the claims of U.S. Patent No. 10,854,571 do not recite repeating units of conductive particles formed by juxtaposition of the rows of different numbers of conductive particles are disposed repeatedly, as required by claim 1. As discussed above, this configuration increases the stability in the number of conductive particles that are easily captured in any of the bumps constituting a row of bumps.
However, the specific repeating units of the copending claims would fall within the broadly recited repeating units of the present claims and, therefore, would necessarily increase the stability in the number of conductive particles that are easily captured in any of the bumps constituting a row of bumps.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787